DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/23/2022 is acknowledged.  The traversal is on the grounds that the international preliminary report on patentability provided by the international search authority found that the claims contained unity of invention.  This is not found persuasive because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of:

    PNG
    media_image1.png
    203
    245
    media_image1.png
    Greyscale

this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Spichal et al. (WO 2009/003428, cited on IDS filed 6/16/2020). Spichal et al. discloses 6-anilinopurine derivatives with a general formula of:

    PNG
    media_image2.png
    236
    228
    media_image2.png
    Greyscale
 (i.e. Formula I, see abstract).  Spichal et al. specifically discloses a structure where R is 2-methoxyanilino and R2 is fluoro (i.e. Formula (Ia), see Compound 50).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 will be examined on the merits herein. 
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 6/16/2020 and 6/26/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Spichal et al. (WO 2009/003428, cited on IDS filed 6/16/2020) in view of Haas et al. (US 2014/0213453).
Spichal et al. teaches 6-anilinopurine derivatives with a general formula of:

    PNG
    media_image2.png
    236
    228
    media_image2.png
    Greyscale
 (i.e. Formula I, see abstract).  Spichal et al. specifically teaches a structure where R is 2-methoxyanilino and R2 is fluoro (i.e. Formula (Ia), see Compound 50).  Spichal et al. teaches that the compounds of the formula I can be mixed with other growth regulators, resulting in synergistic activities.
	Spichal et al. does not teach trinexapac-ethyl.
Haas et al. teaches a mixture of plant growth regulator and cis-jasmone (see abstract).  Haas et al. teaches that plant growth regulators such as trinexapac-ethyl are commonly used on crops to reduce the risk of lodging through stem thickening and shortening, and improved rooting (see [0005]). Haas et al. teaches that active ingredients have been shown to be more effective when mixed with other active ingredients compared to when applied individually, and this is referred to as “synergism”, since the combination demonstrates a potency or activity level exceeding that which it would be expected to have based on knowledge of the individual potencies of the components (see [0006]). Haas et al. teaches that the ratio of active in which the growth regulation effect is synergistic lies within the range from about 1:1000 to about 1000:1 by weight, and specifically teaches from about 10:1 to about 1:10 by weight and a mixture ratio from 1:1 to 1:3 more preferred (see [0029]).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add trinexapac-ethyl as taught by Haas et al. to the composition of Spichal et al.  One would be motivated to do so with a reasonable expectation of success as Haas et al. teaches that plant growth regulators such as trinexapac-ethyl are commonly used on crops to reduce the risk of lodging through stem thickening and shortening, and improved rooting and Spichal et al. suggests that the compounds of the formula I can be mixed with other growth regulators, resulting in synergistic activities.
Regarding claim 2, Spichal et al. teaches the addition of solid or liquid adjuvants or pharmaceutical carriers.
Regarding claim 3, Spichal et al. teaches growth regulating preprations.  Further, Haas et al. teaches that plant growth regulators such as trinexapac-ethyl are commonly used on crops to reduce the risk of lodging through stem thickening and shortening, and improved rooting (see [0005]).  A person of ordinary skill in the art would reasonably expect the use of the same components to have the same properties.
Regarding claims 4 and 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a ratio of Formula I trinexapac-ethyl from about 10:1 to about 1:10 by weight and a mixture ratio from 1:1 to 1:3 more preferred as taught by Haas et al. in the composition of Spichal et al.  One would be motivated to do so with a reasonable expectation of success as Haas et al. teaches that ratio of actives in which the growth regulation effect is synergistic lies within those ranges.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the ratios taught by Haas et al. overlap on the instantly claimed ratios.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Camblin et al. (WO 2017/215981, cited on IDS filed 6/16/2020).
Camblin et al. teaches pesticidal compositions, including a compound of formula I with the structure of:

    PNG
    media_image3.png
    136
    135
    media_image3.png
    Greyscale
  and a further active ingredient (see abstract).  Camblin et al. teaches that a specific embodiment of Formula I is:
    PNG
    media_image4.png
    139
    189
    media_image4.png
    Greyscale
(see page 2). Camblin et al. teaches that Component (B) may be any known active ingredient (see page 2).  Camblin et al. teaches may be a group which includes trinexapac-ethyl (see page 3 and page 6). Camblin et al. teaches the weight ratio of component (A) to component (B) is from 1:1000 to 2000:1, and teaches that it can be specific ratios, such as 1:1 and 1:10 (see page 8). Camblin et al. teaches certain weight ratios of component (A) to component (B) may give rise to synergistic activity (see page 8). Camblin et al. teaches that beyond any synergistic action, the compositions according to the invention can also have further surprising advantageous properties, such as more advantageous degradability; improved toxicological and/or ecotoxicological behaviour; or improved characteristics of the useful plants including: emergence, crop yields, more developed root system, tillering increase, increase in plant height, bigger leaf blade, less dead basal leaves, stronger tillers, greener leaf colour, less fertilizers needed, less seeds needed, more productive tillers, earlier flowering, early grain maturity, less plant verse (lodging), increased shoot growth, improved plant vigour, and early germination (see page 9).
Although, Camblin et al. teaches 
    PNG
    media_image4.png
    139
    189
    media_image4.png
    Greyscale
 and combined with a second compound, a suggests the second compound can be selected from a group which includes trinexapac-ethyl, the reference does not exemplify the instant embodiments.
However, regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to selected trinexapac-ethyl as the second compound in the composition of Camblin et al.  One would be motivated to do so with a reasonable expectation of success as Camblin et al. teaches that trinexapac-ethyl can be a plant growth regulator successfully combined with 
    PNG
    media_image4.png
    139
    189
    media_image4.png
    Greyscale
  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 2, Camblin et al. teaches the addition of one or more formulation adjuvants (see page 2) and specifically teaches an agriculturally acceptable formulation adjuvant (see page 9).
Regarding claim 3, Camblin et al. teaches that beyond any synergistic action, the compositions according to the invention can also have further surprising advantageous properties, such as more advantageous degradability; improved toxicological and/or ecotoxicological behaviour; or improved characteristics of the useful plants including: emergence, crop yields, more developed root system, tillering increase, increase in plant height, bigger leaf blade, less dead basal leaves, stronger tillers, greener leaf colour, less fertilizers needed, less seeds needed, more productive tillers, earlier flowering, early grain maturity, less plant verse (lodging), increased shoot growth, improved plant vigour, and early germination (see page 9).
Regarding claims 4 and 5, Camblin et al. teaches the weight ratio of component (A) to component (B) is from 1:1000 to 2000:1, and teaches that it can be specific ratios, such as 1:1 and 1:10 (see page 8).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the ratios taught by Camblin et al. overlap on the instantly claimed ratios.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 8 of U.S. Patent No. 10,674,728 in view of Haas et al. (US 2014/0213453).
U.S. Patent No. 10,674,728 is drawn to a fungicidal composition comprising (A) a compound of formula (Ia): 
    PNG
    media_image5.png
    133
    166
    media_image5.png
    Greyscale
 and either difenoconazole or aprotein hydrolysate.  The ratio of Formula (Ia) and difenoconazole is 40:1 to 2.5:1.  The composition can further comprise one or more formulation adjuvants.
U.S. Patent No. 10,674,728 does not teach trinexapac-ethyl.
The teachings of Haas have been set forth above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize trinexapac-ethyl as taught by Haas et al. in the composition of U.S. Patent No. 10,674,728.  One would be motivated to do so with a reasonable expectation of success to reduce the risk of lodging through stem thickening and shortening, and improved rooting as taught by Haas et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611